       Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 1 of 10




                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION


VANESSA MAGALIE FRANK,


                                      Plaintiff,

                                                           Case No.: __________________
                     -vs-                              I
                                                           JURY TRIAL DEMANDED
RENTGROW, INC.,


                                    Defendant.

                                         COMPLAINT

       Vanessa Magalie Frank (“Plaintiff” or “Ms. Frank”), by and through her attorneys, brings

this Complaint against RentGrow, Inc. (“Defendant” or “RentGrow”) and states as follows:

                                       INTRODUCTION

       1.      This is an individual action for damages, costs, and attorneys’ fees brought against

RentGrow pursuant to the Fair Credit Reporting Act, 15 U.S.C. §§ 1681, et seq. (“FCRA”).

       2.      RentGrow is a consumer reporting agency that compiles and maintains files on

consumers on a nationwide basis. It sells consumer reports, also known as “tenant screening

reports,” generated from its database, or the databases of wholesale criminal and housing records

vendors it contracts with, and furnishes these consumer reports to landlords who use the reports to

make decisions regarding whether to rent to certain consumers.

       3.      Defendant falsely reported to Plaintiff’s potential landlord that she has an

outstanding civil judgment against her in the amount of $3,565.00. In fact, Plaintiff does not have

an outstanding civil judgment against her with an unpaid balance. Widely available public records

                                                   1
       Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 2 of 10




in the Williamson County General Sessions Court, including a Memorandum of satisfaction dated

October 16, 2017, confirms the civil judgment against Plaintiff was satisfied over four years ago.

       4.      Defendant’s inaccurate reporting resulted in the initial denial of Plaintiff’s rental

application and delayed Plaintiff’s ability to rent the apartment unit of her choice that was suitably

accommodating of her needs, which caused her physical injury as a result of emotional distress,

embarrassment, inconvenience, anxiety, fear of homelessness, and financial loss.

       5.      Defendant’s inaccurate reporting could have been easily remedied had it consulted

current public record, including the Memorandum of satisfaction, which confirms the civil

judgment was satisfied on October 16, 2017, prior to selling inaccurate civil court record

information and issuing the inaccurate tenant screening report regarding Plaintiff to her

prospective landlord.

       6.      Defendant does not employ or follow reasonable procedures to assure the maximum

possible accuracy of the information it reports regarding consumers. Defendant’s failure to employ

and follow reasonable procedures resulted in Plaintiff’s tenant screening report being inaccurate.

       7.      As a result of Defendant’s conduct, action, and inaction, Plaintiff brings claims for

failure to employ and follow reasonable procedures to assure maximum possible accuracy based

on § 1681e(b) of the FCRA.

                                              THE PARTIES

       8.      Plaintiff Vanessa Magalie Frank is a natural person who resides in Lawrenceville,

Georgia, and who is a “consumer” protected by the FCRA.

       9.      Defendant RentGrow, Inc. (“Defendant” or “RentGrow”) is a Delaware corporation

doing business throughout the United States, including in the State of Georgia, and has a principal

place of business located at 307 Waverly Oaks Road, Suite 301, Waltham, Massachusetts 02452.



                                                  2
           Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 3 of 10




        10.     Among other things, RentGrow sells consumer reports, often called background

checks, tenant screening reports, and credit reports, to landlords for their use in deciding whether

to rent to a prospective tenant. These reports are sold to landlords in connection with a business

transaction initiated by the consumer.

        11.     RentGrow is a consumer reporting agency as defined under 15 U.S.C. § 1681a(f)

because for monetary fees, it regularly engages in whole or in part in the practice of assembling

and/or evaluating consumer credit information or other information on consumers for the purpose

of furnishing consumer reports for tenant screening purposes to third parties, and uses interstate

commerce, including the Internet, for the purpose of preparing and furnishing such consumer

reports.

        12.     RentGrow is also a “reseller” as defined at 15 U.S.C. § 1681a(u), which is a

“consumer reporting agency that—(1) assembles and merges information contained in the database

of another consumer reporting agency or multiple consumer reporting agencies concerning any

consumer for purposes of furnishing such information to any third party, to the extent of such

activities; and (2) does not maintain a database of the assembled or merged information from which

new consumer reports are produced.”

                                  JURISDICTION AND VENUE

        13.     This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1681p, which allows claims under the FCRA to be brought in any appropriate court

of competent jurisdiction.

        14.     Venue is proper in this District pursuant to 28 U.S.C. § 1391(b)(2) because a

substantial part of the events or omissions giving rise to Plaintiff’s claims occurred in this District.




                                                   3
          Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 4 of 10




                    THE FCRA’S PROTECTIONS FOR HOUSING APPLICANTS

          15.   Despite its name, the Fair Credit Reporting Act covers more than just credit

reporting. It regulates all consumer reports such as the tenant screening report prepared in

Plaintiff’s name.

          16.   In the parlance of the FCRA, background checks and tenant screening reports are

“consumer reports,” and providers of background checks and tenant screening reports are

“consumer reporting agencies.” 15 U.S.C. §§ 1681a(d) and (f).

          17.   The FCRA provides a number of protections for housing applicants who are subject

to background checks and tenant screening reports.

          18.   The FCRA imposes duties on consumer reporting agencies to ensure that consumer

reports are accurate and that “consumer reporting agencies exercise their grave responsibilities

with fairness, impartiality, and a respect for the consumer’s right to privacy.” 15 U.S.C. § 1681.

          19.   Under 15 U.S.C. § 1681e(b), consumer reporting agencies are required “to follow

reasonable procedures to assure maximum possible accuracy of the information concerning the

individual about whom the report relates.”

          20.   Defendant disregarded these duties with respect to Plaintiff’s tenant screening

report.

                                                 FACTS

          Plaintiff Applies to Rent an Apartment Unit at Sugarloaf Grove Apartments

          21.   In or about early February 2021, Plaintiff began looking for apartments to rent in

Lawrenceville, Georgia. Plaintiff was seeking a one-bedroom apartment within her budget that

was close in distance to her boyfriend and his minor child.




                                                 4
        Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 5 of 10




       22.     On February 20, 2021, Plaintiff applied via telephone to a one-bedroom apartment

at Sugarloaf Grove Apartments (“Sugarloaf Apartments”) located at 1850 Duluth Highway,

Lawrenceville, Georgia 30043.

       23.     Plaintiff immediately made arrangements for the move and began packing her

belongings. Plaintiff’s move-in date was set for February 27, 2021.

                       RentGrow’s Inaccurate Tenant Screening Report

       24.     Sugarloaf Apartments contracted with RentGrow to provide tenant screening

reports, which are consumer reports also known as background checks, on prospective tenants

used to determine whether a prospective tenant is eligible to rent an apartment.

       25.      On or about February 24, 2021, Sugarloaf Apartments obtained a consumer report

regarding Plaintiff from RentGrow, which it calls a “Screening Report,” including a compilation

of Plaintiff’s credit report, a criminal record report, and eviction report.

       26.     The Screening Report is a consumer report regulated by the FCRA.

       27.     The “Premium National Civil Court Records Search” section of the Screening

Report included the following information:

               Case #: 2016CV1512
               JUDGEMENT on 8/15/2016
               Plaintiff: SOUTHWIND APARTMENTS
               Defendant: FRANK, VANESSA
               Address: 215 HATFIELD DR #215 2, FRANKLIN TN 37064
               Court: WILLIAMSON CO GENERAL SESSION
               Action Type: SMALL CLAIMS JUDGMENT
               Filing Type: SMALL CLAIM
               Amount: 3,565.00
               Assets: 0.00

       28.     RentGrow’s reporting was false. The aforementioned civil judgment should not

have been included in Plaintiff’s Screening Report.


                                                   5
       Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 6 of 10




       29.     Any member of the public who took a five-minute cursory review of the widely

available public court records regarding the above-referenced civil court record could confirm the

flaw in RentGrow’s consumer reports regarding Plaintiff. It is indisputable that prior to supplying

Plaintiff’s consumer report to RentGrow, and prior to RentGrow supplying Plaintiff’s Screening

Report to Sugarloaf Apartments, RentGrow failed to consult widely available public court records

in Williamson County, Tennessee, which unequivocally indicate that the above-referenced civil

judgment was satisfied on October 16, 2017.

 Plaintiff’s Rental Application is Denied Due to RentGrow’s Inaccurate Tenant Screening
                                           Report

       30.     As a result of RentGrow’s false and inaccurate reporting, the status of the

“Individual Result” section of Plaintiff’s Screening Report from RentGrow indicated: “REJECT.”

More specifically, the “Reasons for Result” section indicated: “Civil Court History Does Not Meet

Property Requirements.”

       31.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to “follow

reasonable procedures to assure maximum possible accuracy” in the preparation of Plaintiff’s

consumer reports and the files they published and maintained.

       32.     On February 24, 2021, Plaintiff sent a copy of RentGrow’s inaccurate Screening

Report to Sugarloaf Apartments with a written explanation of the inaccurate reporting. Plaintiff

received email correspondence shortly thereafter from Sugarloaf Apartments stating that her rental

application had been denied due to owing money to a former landlord.

       33.     Plaintiff immediately contacted RentGrow via telephone and email to dispute the

inaccurate civil judgment record reported. RentGrow assured her that the dispute had been

forwarded to Trans Union Rental Screening Solutions, LLC (“TURSS”), a third-party consumer

reporting agency whom RentGrow purchased the record from, for review. When Plaintiff later

                                                6
       Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 7 of 10




tried to confirm that the dispute was sent to TURSS, she was told that the dispute was missing

information.

       34.     After spending several hours on the phone with a RentGrow supervisor, Plaintiff

insisted the supervisor provide her with the confirmation number after he submitted a new dispute

to TURSS.

       35.     Plaintiff was not allowed to move into the Sugarloaf Apartment unit on February

27, 2021.

       36.     Approximately six days later, on March 2, 2021, Plaintiff received email

correspondence from TURSS and RentGrow confirming that it had reinvestigated her dispute and

removed the civil judgment record from her consumer report. An updated copy of RentGrow’s

Screening Report about Plaintiff confirmed the status of the “Premium National Civil Court

Records Search” section of Plaintiff’s corrected Screening Report indicated: “Dispute Completed,

Meets Property Requirements.”

       37.     But for RentGrow’s false consumer reports, Plaintiff’s rental application would

have been accepted by Sugarloaf Apartments, and she would have secured her desired apartment

immediately and been allowed to move in as scheduled on February 27, 2021.

       38.     Defendant does not have reasonable procedures in place to assure maximum

possible accuracy because it would not make as much money if it implemented such procedures.

Instead, Defendant merely collects criminal record information from unreliable, third-party

vendors, which it repackages and sells as rental screening products without taking any steps to

independently verifying the accuracy of said information.

       39.     Despite knowing that its procedures are unreasonable and do not assure the

maximum possible accuracy required by the FCRA, Defendant persists in utilizing procedures in



                                               7
        Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 8 of 10




reckless or knowing disregard for the rights of consumers, causing the very type of damages

suffered by Plaintiff.

       40.     The injuries suffered by Plaintiff as a direct result of Defendant’s erroneous

reporting are the type of injuries that the FCRA was enacted to address. Under common law,

Defendant’s conduct would have given rise to causes of action based on defamation and invasion

of privacy.

       41.     As a direct result of Defendant’s conduct, action, and inaction, Plaintiff has suffered

these injuries resulting in damages, including the initial denial of her rental application and

subsequent delay in the ability to rent the apartment unit she desired; the expenditure of time and

money disputing inaccurate information to try and clear her name and force Defendant to comply

with the FCRA’s mandates; damage to her reputation; loss of sleep; loss of capacity for enjoyment

of life; and emotional distress, including mental anguish, frustration, humiliation, and

embarrassment; and other losses that are continuing in nature.

                                        CLAIMS FOR RELIEF

                                           COUNT I
                                      15 U.S.C. § 1681e(b)
         Failure to Follow Reasonable Procedures to Assure Maximum Possible Accuracy

       42.     Plaintiff relies on the factual allegations contained within paragraphs 1-41 of this

Complaint, which are the factual bases of each cause of action herein.

       43.     Defendant is a “consumer reporting agency” as defined by 15 U.S.C. § 1681a(f).

       44.     Defendant is also a “reseller” as defined at 15 U.S.C. § 1681a(u), which is a

“consumer reporting agency that—(1) assembles and merges information contained in the database

of another consumer reporting agency or multiple consumer reporting agencies concerning any

consumer for purposes of furnishing such information to any third party, to the extent of such



                                                 8
       Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 9 of 10




activities; and (2) does not maintain a database of the assembled or merged information from which

new consumer reports are produced.”

       45.     At all times pertinent hereto, Plaintiff was a “consumer” as that term is defined by

15 U.S.C. § 1681a(c).

       46.     At all times pertinent hereto, the above-mentioned Screening Report was a

“consumer report” as that term is defined by 15 U.S.C. § 1681a(d).

       47.     Defendant violated 15 U.S.C. § 1681e(b) by failing to establish or to “follow

reasonable procedures to assure maximum possible accuracy” in the preparation of Plaintiff’s

consumer reports and the files it published and maintained.

       48.     As a result of Defendant’s violations of 15 U.S.C. § 1681e(b), Plaintiff has suffered

these injuries resulting in damages, including a delay in the ability to rent the apartment unit she

desired; the expenditure of time and money disputing inaccurate information to try and clear her

name and force Defendant to comply with the FCRA’s mandates; damage to her reputation; loss

of sleep; loss of capacity for enjoyment of life; and emotional distress, including mental anguish,

frustration, humiliation, and embarrassment; and other losses that are continuing in nature.

       49.     Defendant willfully violated 15 U.S.C. § 1681e(b) in that its actions were in

reckless disregard of the requirements of this provision. Thus, Defendant is liable for punitive

damages pursuant to 15 U.S.C. § 1681n.

       50.     In the alternative, Defendant negligently violated 15 U.S.C. § 1681e(b), which

entitles Plaintiff to a recovery under 15 U.S.C. § 1681o.

       51.     Pursuant to 15 U.S.C. § 1681o and § 1681n, Plaintiff is entitled to actual damages,

statutory damages, and punitive damages.




                                                 9
      Case 1:21-cv-02108-AT-LTW Document 2 Filed 05/19/21 Page 10 of 10




                                  PRAYER FOR RELIEF

      WHEREFORE, Plaintiff prays for relief as follows:

      a)     Determining that Defendant negligently and/or willfully violated the FCRA as

             alleged herein;

      b)     Awarding actual damages, statutory damages, and punitive damages as provided

             by the FCRA;

      c)     Awarding reasonable attorneys’ fees and costs as provided by the FCRA; and

      d)     Granting further relief, in law or equity, as the Court may deem just and proper.

                               DEMAND FOR JURY TRIAL

      52.    Plaintiff demands a trial by jury.



Dated: May 19, 2021                         JOSEPH P. MCCLELLAND, LLC


                                            /s/ Joseph P. McClelland
                                            Joseph P. McClelland, LLC
                                            545 N. McDonough Street, Suite 210
                                            Decatur, GA 30030
                                            Telephone: (770) 775-0938
                                            Fax: (470) 468-0070
                                            Email: joseph@jacksonlaws.com

                                            BERGER MONTAGUE, PC
                                            Hans W. Lodge, MN Bar No. 397012*
                                            43 SE Main Street, Suite 505
                                            Minneapolis, MN 55414
                                            Telephone: (612) 607-7794
                                            Fax: (612) 584-4470
                                            hlodge@bm.net
                                            *Pro Hac Vice Forthcoming

                                            ATTORNEYS FOR PLAINTIFF




                                              10
